Title: From John Adams to John Quincy Adams, 18 July 1816
From: Adams, John
To: Adams, John Quincy



My dear Son.
Quincy July 18. 1816

Mr. Speaker Bigelow with his Son, Mr Andrew Bigelow made me a Visit Yesterday introduced by Cousin and Neighbour Quincy. Would you Suspect that your Father was the Preceptor of this Mr Speaker Bigelows Mother? This is however a Fact. This Same Speaker is as frank and open as the daylight and as talkative as the good Old King of England. The son is a modest discrete Youth, and I pray you to cherish him. Talk not of Calvanism, Athanasionism or Unitarianism with him. The Coxcombe Erving Ervin, the Adventurer Kat exokeen, knows not what he Says. The Hyperfœderalists, to be Sure, for Sometime to come, must obey the Instruction Preecept of Don Quixotte to Sancho Pancha, when Sent to his Government of Barrataria, “Trempe bien, votre Vin, dans l’eau.” But have a care! the Game of Leapfrog, is perhaps not ended.
I dare not advise; but I want you to return and enjoy they delights of Old Age. I wish your Children educated in their own Country. The Travels of Peck have done no good,—The Travels of Everet and Tickenor will do none: Your Travels and mine have only ruined ourselves. Let our Children grow up with their Country; and Stand or fall with it.
You Father and Your Mother had a delicious Evening in the last, at Cousin Quincys, with Colman Whitney, Norton; Cousin Norton; and What a Norton! Frasier, Atkinson and his Daughter. But you know nothing of these People.
Quincy has made his Farm an infinitessimal Miniature of Stow, and he has established Salt Works, and made this Year 850 Bushells of excellent Salt. Pardoning a few extravangazes, which he learned from Pickering Hillhouse, Unkle Phillips and the Junto Olïgarchy of Boston he and his Family are a Model. I wish there were 100,000 such Families in America. When you return you and your Lady and Children will have hard Work to emulate them. But I enjoin it upon you, if you cannot harmonize in Politicks or Religion, to agree to differ. I foresee that there will be a Rivalry hereafter. Josiahs Farm was never owned by any human Beings but Indians and Quincys. On the other hand, it will be Said, that after the cracky Morton and the Indians, Mount Wollaston was never owned but by Shepards, Quincys and Adams’s. And what deadly Feuds may arise out of this Solemn Controversy?
The Infirmity of your Eyes and hand alarm me. Mine are “Aux Abois.” Mine are of no Consequence. Yours are of greater than I can calculate, or you or I imagine. It is in vain I fear for Us Old Folk to preach and exhort. What Effect had Fredericks “Point d’orguil;” “Souvenez vous que vous avez passee, neuf Mois, entre l’intestinum rectum et le Vescie”? Have his successors been less Ambitious?
The Profoundest Tranquility now reigns in America that I ever knew since I was born. And Yet I know not what Storm may be brewing.
What Shall I say of the Season? The Eclipse of 1806 the Commet, the Spots in the Sun, the popular Astronomy Phylosophy, Politicks and Theology. I might write as many Folios as Priestley or Voltaire; and to as little Purpose.
Send me Mademoiselle D’Espinasse and La Harpe if you can find them. The Mice and the Rats; the Eeels in Vinegar, the Mites in Cheese, the Ants and the Bees, the Animalcules in black and red Pepper, will Study, περι του παντος. Let them. If I were young I would Study with them, though for fifty Years I have been convinced that Meum and tuum are all We need to S.tudy.
“Trust the Ruler with his Skyes.”
A.